Citation Nr: 0839554	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-28 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969.  He served in Vietnam from June 1966 to June 
1967.  He was awarded the Vietnam Service Medal and Vietnam 
Campaign Medal.     

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado, which denied entitlement to service 
connection for PTSD and a skin disorder.  The veteran only 
appealed the issue of entitlement to service connection for 
PTSD.     

The veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in September 2008.  
A transcript of the hearing is associated with the veteran's 
claims folder.  

At the hearing before the Board, the veteran again raised the 
issue of entitlement to service connection for a skin 
disorder.  This issue is referred to the RO for appropriate 
action.  

Also, at the hearing before the Board, the veteran submitted 
additional evidence in support of the claim with a waiver to 
the Board.  The veteran waived his right to have the 
additional evidence considered by the RO.  Therefore, the 
Board finds that a remand for the RO's initial consideration 
of this evidence is not required and the Board may proceed 
with the adjudication of this appeal.  
38 C.F.R. § 20.1304(c).  




FINDINGS OF FACT

1.  The medical evidence establishes a current diagnosis of 
PTSD based on the veteran's claimed in-service stressors.    

2.  The veteran has no awards or decorations denoting 
engagement in combat and no other supportive evidence 
reflects that the veteran engaged in combat. 

3.  There is no credible supporting evidence that the claimed 
in-service stressors occurred. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for a disability 
initially diagnosed after service when all of the evidence 
shows it to have been incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2008).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2008). 

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

In order to grant service connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996). 

The fact that a veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest 
that he was, in fact, exposed to such attacks.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  In other words, the 
veteran's presence with the unit at the time such attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  A stressor need not be corroborated in 
every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The record shows that PTSD has been diagnosed.  See VA Vet 
Center treatment records dated in 2004,VA mental health 
treatment records dated from May 2004 to December 2004, and a 
VA psychiatric examination report dated in January 2005.  

The service records show that the veteran served in Vietnam 
from June 1966 to June 1967 with the 510th Engineer, Company 
A.  The service records indicate that the veteran was 
authorized to wear the Vietnam Service Medal and Vietnam 
Campaign Medal.  His military occupation was Engineer 
Equipment repairman.  The service records note the following 
campaign: Vietnam Counteroffensive, Phase I and II.  

The veteran submitted written statements in which he 
described his stressor events.  He also described the 
stressor events at a hearing before the Board in September 
2008.  The first stressor event occurred when the veteran 
first arrived in Vietnam.  The veteran reported that in June 
1966, he arrived at the airport in Saigon and when he got off 
the plane, there was a mortar attack.  He indicated that he 
saw a soldier go into shock during the mortar attack.  The 
veteran stated that he was assigned to the 510th Engineers, 
Company A, after his arrival, and after the mortar attack 
occurred.  He stated that he arrived in Vietnam as an 
individual and he was not assigned to a unit upon arrival.  
The veteran also reported that he witnessed a solider stab 
and kill another soldier soon after his arrival.  See the 
veteran's statements dated in June 2004, August 2004, and 
September 2005; and the veteran's testimony at the hearing 
before the Board in September 2008. 

The second stressor event occurred in December 1966.  The 
veteran stated that he was returning from R & R in Nha Trang 
and was going to Cam Rahn Bay.  He indicated that he was in a 
vehicle with three other soldiers.  Two of the soldiers were 
Specialist M.B. and Specialist L.  He stated that they were 
driving with a convoy and the convoy came under ambush.  The 
veteran indicated that he was in a firefight.  He stated that 
two soldiers, not in his company, were killed.  See the 
veteran's statements dated in June 2004, August 2004, and 
September 2005; and the veteran's testimony at the hearing 
before the Board in September 2008. 

The third stressor event occurred when the veteran returned 
to the United States from Vietnam.  The veteran stated that 
in September or October 1967, he was stationed in Fort Meade 
with the 75th Engineer Battalion, Company A.  The veteran 
indicated that in or around April 1968, his unit was sent to 
Washington, D.C. during the race riots.  He stated that he 
was not allowed to put a bullet in his gun.  He indicated 
that people threw things at him and buildings burned, and he 
thought he would be harmed.  See the veteran's statements 
dated in June 2004, August 2004, and September 2005; and the 
veteran's testimony at the hearing before the Board in 
September 2008. 

Fourth, the veteran added that while he was in Vietnam, he 
witnessed racial tensions, he saw a soldier get hit in the 
head with a hammer, and he was under enemy fire during guard 
duty.  See the veteran's statements dated in June 2004, 
August 2004, and September 2005; the January 2005 VA 
examination report; and the veteran's testimony at the 
hearing before the Board in September 2008. 

Although the veteran asserts that he engaged in combat with 
the enemy, there is no indication in the service records that 
the veteran was awarded a medal indicative of combat.  It 
must be emphasized that an award of the Vietnam Service Medal 
or Vietnam Campaign Medal by themselves does not establish 
that an individual participated in "combat with the enemy " 
since the awards merely recognize service in the theater or 
area of operations of Vietnam.  The Vietnam Service Medal and 
Vietnam Campaign Medal were awarded to personnel who did not 
physically serve in Vietnam.  Also, the notation in the 
service records that the veteran was involved in the Vietnam 
Counteroffensive Phases I and II, by itself, does not 
establish that an individual participated in "combat with 
the enemy.  Since there is no evidence that the veteran 
engaged in combat, there must be credible supporting evidence 
of the claimed in-service stressors.  38 C.F.R. § 3.304(f).  

The veteran's statements, or those of medical professionals, 
cannot fulfill this requirement.  Moreau v. Brown, at 395-
396; see also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996) 
(holding that a veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor).  Thus, the notations by the VA psychiatrist in the 
January 2005 VA examination report or in VA treatment records 
and the notations by the veteran's counselor in the vet 
center records are not sufficient evidence that the stressor 
events occurred or that the veteran participated in combat 
with the enemy.  

The Board finds that there is no credible supporting evidence 
that the claimed stressor events occurred.  The RO is unable 
to verify the stressor events.  The RO is unable to verify 
the first and second stressor events because the veteran did 
not provide specific details.  Regarding the first stressor 
event (the mortar attack after the veteran got off the plane 
in Saigon), the RO was unable to verify this stressor event 
because the veteran did not provide sufficient information to 
the RO.  The veteran himself stated that he was not assigned 
to the 510th Engineer Company until after the mortar attack.  
The RO is unable to verify whether a soldier went into shock 
during the mortar attack or whether the veteran witnessed 
another soldier get stabbed and murdered because the veteran 
did not provide the names of the soldiers involved in the 
incidents or the units to which these soldiers were assigned.  
There is not sufficient information to verify these events.  

Regarding the second stressor event (the ambush when 
traveling to Cam Rahn Bay in December 1968 when returning 
from R & R), the RO was unable to verify this stressor event 
because the veteran did not provide enough detailed 
information of this event.  The veteran did not provide the 
unit information for the convoy he was traveling with.  He 
did not provide the names or unit assignments of the two 
soldiers that were killed.  The veteran stated that he 
sustained a back burn in the firefight.  The service 
treatment records do not show evidence of back burns.  The 
veteran did identify two of the soldiers in the vehicle with 
the veteran during the ambush.  However, the veteran did not 
submit statements from these individuals.  The veteran stated 
that he had contacted M.B., but M.B. was unable to assist the 
veteran because he had Alzheimer's disease.  

Regarding the third stressor event (the veteran's unit was 
ordered to Washington, DC for crowd control during the race 
riots in 1968), the RO contacted the U.S. Army and Joint 
Services Records Research Center (JSRRC) in order to search 
for corroborating evidence that this occurred.  The JSRRC 
informed the RO that they searched the 1968 unit history 
submitted by the 75th Engineer Battalion.  The unit history 
does not document that the unit participated in military 
support to civilian authorities during the riots in 1968.  
The JSRRC also researched the Department of Army After Action 
Report for Task Force (TF) Washington covering the time 
period of April 4 to 16, 1968 which was a narrative account 
of the operation TF Washington which assigned the mission of 
restoring and maintaining law and order in Washington, DC 
during the civil disorders.  The JSRRC indicated that this 
record provides a list of the U.S. military units that 
participated in this operation and the 75th Engineer 
Battalion is not listed.  The JSRRC was unable to obtain 
corroborating evidence of this stressor event.  The Board 
notes that the veteran submitted articles regarding the riots 
in Washington, DC in 1968.  The articles establish that the 
race riots occurred, but do not corroborate that the veteran 
was sent to Washington, DC with his military unit during the 
riots.  

Regarding the remaining stressor events, which included the 
veteran coming under fire while on guard duty, seeing a 
solider get hit in the head with a hammer, and witnessing 
racial tensions, the RO was unable to corroborate these 
events because the veteran did not provide sufficient 
details.  He did not provide the dates or locations of when 
he came under enemy fire while on guard duty.  He did not 
provide the names or unit assignments of the soldiers 
involved in the other events.  Without this specific 
information, the RO is unable to search for corroborating 
evidence of the stressor events.  The information provided by 
the veteran is insufficient for the purpose of conducting 
meaningful research for corroborating evidence on behalf of 
the veteran.  In order for the RO and JSRRC to conduct 
research concerning specific incidents and casualties, the 
veteran must provide detailed, specific information about the 
incidents.    

In short, the service records do not corroborate the 
veteran's statements, he has not supplied the necessary 
details to verify that any stressor events took place, and 
the RO was not able to assist the veteran with the 
verification of the alleged stressors.  As such, the Board 
determines that the veteran's claimed stressors have not been 
verified by competent evidence.

In conclusion, the Board finds that the persuasive evidence 
of record establishes that the veteran did not engage in 
combat with the enemy and there is no credible supporting 
evidence of the claimed in-service stressors.  As such, the 
preponderance of the evidence is against the claim of service 
connection for PTSD and service connection is not warranted.



Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in July 2004, before the initial 
original adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate the claim for service connection, as well as 
what information and evidence must be provided by the veteran 
and what information and evidence would be obtained by VA.  
He was also told to inform VA of any additional information 
or evidence that VA should have, and was told to submit 
evidence in support of his claim to the RO.  He was provided 
with a PTSD questionnaire and was asked to provide detailed 
information for each stressor event.  He was notified that he 
needed to provide supporting evidence of his claimed 
stressors.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  A March 2006 letter 
provided the veteran with notice of the laws regarding 
degrees of disability or effective dates and his claims were 
readjudicated in the July 2006 statement of the case and the 
July 2008 Supplemental Statement of the Case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

The Board finds that all relevant evidence has been obtained 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  The 
veteran's service personnel records were obtained.  VA 
treatment records and Vet Center records dated in 2004 and 
2005 were obtained and associated with the claims folder.  
The veteran reported that he had sought treatment at the Vet 
Center in the 1970's at Fort Collins.  The RO searched for 
these records and such records were not located.  The veteran 
was notified of the results of the search in July 2006.  
There is no identified relevant evidence that has not been 
accounted for.  The veteran underwent a VA examination in 
January 2005 to obtain medical evidence as to whether the 
veteran had PTSD.  The RO also contacted the JSRRC in attempt 
to corroborate the veteran's third stressor event.  The JSRRC 
was unable to corroborate the event and the veteran was 
notified of this result in July 2008.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for PTSD is not warranted 
and the appeal is denied.  


____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


